[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff commenced this action on February 1, 2001 naming several defendants including Gallagher Buick Pontiac-GMC and DaimlerChrysler Corporation. At no time did Gallagher file a cross claim against DaimlerChrysler. On August 1, 2002, the plaintiff withdrew its claim against DaimlerChrysler. On August 6, 2002, Gallagher filed a motion to implead DaimlerChrysler as a third party defendant in this action claiming indemnification and contribution. On October 10, 2002, Gallagher filed an amended motion to implead. Jury selection in this matter had previously been scheduled to begin on January 14, 2003. Given the impending trial date and the failure of Gallagher to crossclaim against DaimlerChrysler for the twenty months that it was a party to the action, the granting of the motion to implead would unfairly prejudice the other parties to this action and would unduly delay the trial of this matter. Accordingly, the Court denied the motion to implead on October 17, 2002.
______________, J. Sferrazza CT Page 14756